In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________

            No. 02-20-00099-CR
       ___________________________

        MICHAEL STEEN, Appellant

                        V.

            THE STATE OF TEXAS


On Appeal from Criminal District Court No. 3
           Tarrant County, Texas
        Trial Court No. 1487639D


Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
      Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Pro se Appellant Michael Steen attempts to appeal his July 2018 murder

conviction and related forty-year sentence. Because we have no jurisdiction, we

dismiss this appeal.

      Pursuant to a plea bargain, Appellant pled guilty to murder in exchange for a

forty-year sentence. See Tex. Penal Code Ann. §§ 12.42(d), 19.02(b)(1)–(2), (c). On

July 9, 2018, the trial court convicted and sentenced Appellant in accordance with the

bargain. 1 Appellant did not file a motion for new trial. His notice of appeal was

therefore due by August 8, 2018, but he did not file it until May 28, 2020. See Tex. R.

App. P. 26.2(a) (providing that a notice of appeal must be filed within thirty days of

sentencing absent a timely motion for new trial). Thus, Appellant filed his notice of

appeal more than twenty-one months too late. See id.; Taylor v. State, No. 02-19-00059-

CR, 2019 WL 1574984, at *1 (Tex. App.—Fort Worth Apr. 11, 2019, no pet.) (per

curiam) (mem. op., not designated for publication).

      We informed Appellant by letter of our concern that we lack jurisdiction over

this appeal because his notice of appeal was untimely filed. See Tex. R. App. P. 26.2(a).

We stated that the appeal would be subject to dismissal absent a response showing



      1
       The plea paperwork indicates that Appellant was subject to a range of
punishment of 25–99 years or life as a habitual offender. Appellant judicially
confessed not only to the murder but also to the truth of the State’s deadly-weapon
and habitual-offender allegations. The trial court found both of those allegations true.


                                           2
grounds for continuing it. Appellant responded to our letter, but his response does

not allege grounds giving us jurisdiction over an out-of-time appeal.

         A notice of appeal that complies with the requirements of Rule 26 is essential

to vest this court with jurisdiction over an appeal. See Tex. R. App. P. 26.2. The Texas

Court of Criminal Appeals has expressly held that without a timely filed notice of

appeal, we cannot exercise jurisdiction over an appeal. Olivo v. State, 918 S.W.2d 519,

522 (Tex. Crim. App. 1996).

         Because Appellant filed his pro se notice of appeal too late, we dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); Taylor, 2019 WL 1574984,

at *1.



                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 24, 2020




                                            3